 In the Matter of THE GLIDDEN COMPANY, SOUTHERN PINE CHEMICALDIVISION, AND NELIO' RESIN PROCESSING CORPORATIONandGAS, COKEAND CHEMICAL WORKERS DIVISION OF INDUSTRIAL UNION OF MARINEAND SHIPBUILDING WORKERS OF AMERICA, LOCAL 32, C. I. O.Case No.10-R-1413.DecidedApril 3, 1945-Messrs. E.W. ColledgeandRaymond B. Harris,of Jacksonville,Fla., for the Company.Mr. J. L.Rhodes,of Jacksonville,Fla., for the A. F. L.Messrs. Duggan Boart/leldandM. W. Luke,of Jacksonville, Fla.,for the C. I. O.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Gas, Coke and Chemical Worker'sDivision of Industrial Union of Marine and Shipbuilding Workersof America, Local 32, C. I. 0., herein called the C. I. 0., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of The Glidden Company and its subsidiaries,Southern Pine Chemical Division and Nelio Resin Processing Corpo-ration, Jacksonville, Florida, herein jointly called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Erwin C. Catts, Trial' Examiner. Said hear-ing was held at Jacksonville, Florida, on February 19, 1945.TheCompany, its subsidiaries, and the C. I. O. and International Chemi-calWorkers Union Local No. 148, A. F. L., herein called the A. -F. L.,appeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.61 N. L. R., B., No. 35.297 298DECISIONS OF NATIONAL LABOR RELATIONS, BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Glidden Companyis engagedin the productionof naval storesat two plants located in Jacksonville, Florida.One of these plants isowned and operated by the Southern Pine Chemical Division, andthe other by the Nelio Resin Processing Corporation. The two plantsare jointly termed the Naval Stores Division of The Glidden Com-pany, which owns the Southern Pine Division in its entirety, andowns approximately 80 per cent of the Nelio Resin Processing Corpo-ration.In excessof 90 per cent of the finished products of both plants,valued in excess of $200,000 per year, is shipped outside the State ofFlorida.We find that the Company is engaged in commerce within themeaningof the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDGas, Coke and Chemical Workers Division of Industrial Union ofMarine and Shipbuilding Workers of America, Local 32, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company..International ChemicalWorkers Union Local No. 148, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 11, 1945, the C. 1. 0. wrote to the Nelio Resin ProcessingCorporation, stating its claim of majority representation, and re-questing recognition as sole collective bargaining agent of the em-ployees involved herein.Thereafter, on February 3, the C. I. O.filed its petition in the instant proceeding.A statement of a Board agent, introduced into evidence at thehearing, indicates that the C. I. O. represents a substantial numberof employees in the unit hereinafter found appropriate.'IThe Field Examiner reported that the C. I. O. submitted 124 cards, that the Company'spay roll contained the names of 152 employees in the appropriate unit, and that the cardswere all dated January 1945The A. F. L. relies upon its contract with the Company,including a maintenance-of-membership provision,as showing its interest in the presentproceeding.Since the C I. O.'s notice of its claim of majority representation and its peti-tion were timely,the contract is not a bar to a present determination of representatives;moreover,the contract is not urged as a bar thereto.The A.F. L. filed with its brief 40 sheets bearing the signatures of employees of theCompany and purporting to show their disaffiliation from the C. I. O. Since an electionis the best method of determining the desires of employees concerning representation, and THE GLIDDENCOMPANY299We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn June 1939, Federal Labor Union No. 22072, Pine By-Productsand Chemical Workers' Union, A. F. L., began negotiations with theSouthern Pine Chemical Company for a collective bargaining con-tract covering all of the employees of that Company.The resultantcontract, signed on March 25, 1940, provided that it should run untilApril 4, 1941, and from year to year thereafter, unless notice of desireto revise, cancel, or amend was served by one party upon the otherparty thereto 60 days prior to the expiration date.At the time thecontract was signed, the Nelio Resin plant was a part of the South-ern Pine Chemical Company, and the contract covered the employeesin both plants.Later in 1940 the Nelio Resin plant was separatelyincorporated, but the contract has until the present time continuedto be applied to both plants.The two plants are adjacent to eachother and have at all times been operatedas' a singledivision of TheGlidden Company. Steam for both plants is furnished by oneboiler plant; both lie within the same property limits; supervisionis furnished by oneorganization;and themanagementis identicalfor both. In 1944 the membership and contract of Federal LaborUnion No. 22072 were transferred to Local No. 148 of the A. F. L.,the intervenor herein.The Company, the C. I. 0., and the A. F. L. agree that the appro-priate unit consists of all employees of The Glidden Company andits subsidiaries, Southern Pine Chemical Division and Nelio ResinProcessing Corporation, at their plants in Jacksonville, Florida, in-cluding the checker, but excluding office and, clerical employees,chemists, the plant superintendent, powerhouse engineer, purchasingagent, commissionsalesmen,and supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend suchaction.There are in question the categories of employees listedon the Company's payroll astechnician, laboratory assistant, hourlypaid foremen, and workingforemen.The record reveals that in actuality the "technician" in the SouthernPine Chemical Divisionis a femalelaboratoryassistantto the chem-ists.her in the unit.This employeepossessesno particular technicaltraining or education. She performs her laboratory duties under thesince the C. I. O. madea prima facieshowing sufficient to satisfy the Board of its interestin this proceeding, the matter submitted by the A. F. L. is immaterial to thequestionbefore us. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirect supervision of the chemists.Her laboratory work consists ofroutine tests of the quality of the Company's products; in addition,she goes into other parts of the plants in order to obtain and returnsamples.Moreover, she spends a small portion of her time in operat-ing the soft drink machine, in administering minor first aid at theRed Cross room and at other points, and in going to the offices withletters and information.She is paid at an hourly rate, while thelaboratory chemists are paid on a monthly basis.The Board hasfrequently found that employees with similar status and duties shouldbe included in a production and maintenance unit.2 Since this em-ployee is not a professional employee, we see no reason to exclude herfrom the unit hereinafter found appropriate.Nothing is contained in'the record to distinguish the laboratory assistant in the Nelio Resinplant from the laboratory assistant in the Southern Pine plant'andwe shall therefore treat them similarly.The record reveals that the hourly paid foremen in the SouthernPine plant and the working foremen in the Nelio Resin plant havethe same duties, responsibilities, and authority.These foremen, unlikethe other foremen of both plants, have no authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.We shall, therefore,include them in the unit hereinafter found appropriate.We find that all employees of The Glidden Company and its sub-sidiaries, Southern Pine Chemical Division and.Nelio Resin Process-ing Corporation, at their plants in Jacksonville, Florida, includingthe checker, laboratory assistants, hourly paid foremen and workingforemen, but excluding office and clerical employees, chemists, theplant superintendent, powerhouse engineer, purchasing agent, com-mission salesmen, and all or any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.2Matter of Pittsburgh Plate Glass Company,53 N L. R B 1181 ,Matter of MonarchAluminum Mfg Company,53 N. L. R B. 956;Matter of Armour Fertilizer Works,53N. L. R B. 834;Matter of Hammermill Paper Company,48 N. L. R B. 1269;Matter ofSilversteincEPin8of,Inc.,40 N. L. It. B. 638 THE GLIDDEN COMPANYDIRECTION OF ELECTION301By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The GliddenCompany, Southern Pine Chemical Division, and Nelio Resin Proc-essing Corporation, Jacksonville, Florida, an election by secret ballotshall be conducted as early as possible, but not later than sixty (60)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byGas, Coke and Chemical Workers Division of Industrial Union ofMarine and Shipbuilding Workers of America, Local 32, C. I. 0., orby International Chemical Workers Union Local No. 148, A. F. L.,for the purposes of collective bargaining, or by neither.639678-45-vol. 61-21